Nash, J.:
The complainant testified to the fact constituting the crime. She says that upon the invitation of the defendant she went with him to the club room on the evening of January 15, 1901; that the defendant called for her at the house of her parents in Corning, and from there they went together to the club rooms; that the entire building was dark when they went in ; that the defendant lit a light in the billiard room and in a little room where the sexual intercourse was had; that at the time they went into the building there was no one else there; that after they had intercourse there was a rap on the door, which was unlocked by the defendant, and the other boys came in. The boys, she says, did not'remain very long, and after they went away she and the defendant left.
The question here is whether the complainant was sufficiently corroborated as required by the statute. (Penal Code, § 283.)
The prosecution called four other witnesses. Hr. Argue, who testified that the complainant was pregnant. Mrs. Robbins, the *560mother of the complainant, who testified that she recalled the circumstance of her daughter going to the club ; that the defendant came that evening, and that he and her daughter Hartha went off together and she returned about half-past nine. Harold Robbins, a brother, younger, testified that the defendant came to their home one' night the winter before and his sister went away with him. Kate Gridley, a young lady, testified that she had seen the defendant and Complainant together on the streets and mentioned two occasions in the winter before when they were Walking together, and once they met on a street car.
' This cannot be said to be any corroboration whatever. In People v. Plath (100 N. Y. 590), Ruges, Ch. J., stated the rule as follows: “In cases where corroboration is required there has been some diversity of opinion in the authorities as to the particular facts which should be corroborated, and the extent of the corroboration needed in order to comply with the rule; but it is now conceded to be the general rule that it should tend to show the material facts necessary to establish the commission of a crime and the identity of the person committing it.”
He quotes with approval the rule as to corroboration of an accomplice as stated in Roscoe’s Criminal Evidence, as applicable: “ That there should be some fact deposed to independently altogether of the evidence of the accomplice which taken by itself leads to the inference not only that a crime has been committed, but that the prisoner is implicated in it.”
The statute is silent as to what circumstances of corroboration are required. The provision is that no conviction Can he had upon the testimony of the female unsupported by other evidence. This implies that there must be some support. Van Brunt, P. J., in People v. Cullen (23 N. Y. St. Repr. 559), where a conviction was affirmed, said : “ The true rule is that where there is some evidence fairly tending to support the complainant as to some material part of the crime charged, so that a conviction will not rest entirely upon the testimony -of the complainant, it is the duty of the court to submit the question to the jury.”
In effect it is there said that there must be some evidence fairly tending to support the complainant as to some fact which connects the defendant with the commission of the crime. (People v. Elliott, 106 *561N. Y. 288.) The fact that the defendant and complainant were at times in company with each other cannot be regarded as corroborative of improper relations. Pregnancy is evidence merely of intercourse had with some one by the complainant. Strike out the testimony of the complainant and there is nothing left of the case implicating the defendant. In People v. Terwilliger (74 Hun, 310), the case relied upon by the respondent, there was evidence of facts and circumstances other than as deposed to by the female, which the majority of the court held tended to prove that the defendant was the person who committed the crime, connected him with the commission of the act itself, and there was also a disclosure within the proper time which was held to be some corroboration. The court there recognized the rule stated in the Plath case that there must be proof given aside from the testimony of the female tending to establish the commission of the crime by the defendant before a conviction can lawfully be had. The corroboration here is simply as to the fact that the defendant and the complainant went together to the club rooms, or left the home of the complainant’s parents together for the purpose of going there. It is conceded that they were at the club rooms together on an evening in January, the date only being in dispute, the complainant claiming it was on the evening of the fifteenth, the defendant that it was on the fourth. Whether it was on the fourth or fifteenth is of itself unimportant. The material fact to be proved and as to which corroboration of the complainant is required, is the alleged sexual intercourse, and, as to that, the narrative of three witnesses other than that of the defendant is to the effect that it did not take place. The complainant was there but once, and these witnesses testify that they were in the club rooms when the prosecutrix and the defendant came there together. But whether it was on the fifteenth or fourth the complainant is without support as to the alleged act of intercourse.
The court below erred in submitting the case to the jury. The judgment must, therefore, be reversed.
McLennan, J., concurred; Spring and Hiscook, JJ., concurred in result upon the ground that the verdict is contrary to the evidence ; Williams, J., dissented.
Judgment of conviction reversed and new trial ordered.